 

Exhibit 10.13

HUBSPOT, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Director Compensation Policy of HubSpot, Inc. (the
“Company”), is to provide a total compensation package that enables the Company
to attract and retain, on a long-term basis, high-caliber directors who are not
employees or officers of the Company or its subsidiaries. In furtherance of the
purpose stated above, all non-employee directors shall be paid compensation for
services provided to the Company as set forth below:

Cash Retainers

Annual Retainer for Board Membership: $33,500 for general availability and
participation in meetings and conference calls of the Board of Directors, to be
paid quarterly in advance.

Annual Retainer for Lead Independent Director: $17,800 to be paid quarterly, in
advance.

Additional Retainers for Committee Membership to be paid quarterly, in advance:

 

Audit Committee Chairperson:

 

$

20,000

  

Audit Committee member:

 

$

10,000

  

Compensation Committee Chairperson:

 

$

15,000

  

Compensation Committee member:

 

$

7,500

  

Nominating and Corporate Governance Committee Chairperson:

 

$

8,500

  

Nominating and Corporate Governance Committee member:

 

$

4,000

  

 

Note: Chairperson retainers are in addition to member retainers. No equity
retainers shall be paid as compensation for committee membership.

Directors shall be entitled to retain any retainer fees paid in advance with
respect to the quarter in which he or she ceases to be a director or ceases to
serve on a committee, as committee chair or as Lead Independent Director.

Equity Retainers

Annual equity grants: Each non-employee member of the Board will receive an
annual equity grant (the “Annual Grant”) following the annual meeting of
stockholders of $200,000 of equity awards in the form of stock options and/or
restricted stock units, as determined by the Compensation Committee of the
Board, that vest upon the first anniversary of such grant date (or, if earlier,
immediately prior to the annual meeting of stockholders that is closest to the
one year anniversary), provided, however, that all vesting ceases if the
director resigns from the Board of Directors or otherwise ceases to serve as a
director, unless the Board of Directors determines that the circumstances
warrant continuation of vesting. The number of shares issued in connection with
the Annual Grant shall be based on the 30 trading day trailing average NYSE
stock price as of market close on the date of grant and in the case of options,
shall be based on the 30 trading day trailing average fair value (Black-Scholes
value) as of the date of grant. Newly elected non-employee directors will
receive a pro-rated equity grant in connection with their appointment or
election to the Board.

Acceleration of Equity Awards: All unvested equity awards held by non-employee
directors will accelerate and immediately vest if the non-employee director’s
service relationship ends within three months prior to or twelve months
following a Sale Event (as defined in the Company’s 2014 Stock Option and
Incentive Plan).

 

--------------------------------------------------------------------------------

 

Directors Affiliated with Company Investors: Directors affiliated with an
investor in the Company (“Investor Directors”) that holds one percent or more of
our capital stock are not eligible to receive cash retainer fees or equity
compensation under this policy. Directors affiliated with an investor who falls
below the 1% threshold will become eligible to receive cash retainer fees
beginning in the calendar quarter following the date in which the Company is
notified that such investors’ holdings have fallen below 1% and will become
eligible to receive an annual equity grant at the next annual meeting following
such date.

Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending meetings of the Board or any Committee.

Effective Date: January 1, 2019

ADOPTED: January 29, 2019

 